Notice of Allowability Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-20 have been found allowable over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “an abrasive film having a joint; wherein the abrasive film comprises an abrasive layer disposed on a backing material; wherein the backing material comprises: a backing substrate having a first side and a second side; and the abrasive layer disposed on the first side and a back coat disposed on the second side of the backing substrate; wherein the back coat comprises a layer of a polymeric acrylate composition with a thickness of at least 0.1 mil to not greater than 3 mil, wherein the polymeric acrylate composition comprises an ethyl acrylate, an ethylene acrylate, an ethylene-methyl acrylate, an ethylene-ethyl acrylate. or a combination thereof; and wherein the joint comprises: a first end of the abrasive film abutting a second end of the abrasive film; a polymeric joint adhesive disposed on the back coat of the first end and the back coat of the second end; and a joint tape disposed over the polymeric joint adhesive”.
United States Patent No. 5,575,873 to Pieper et al. (hereinafter “Pieper”) teaches an abrasive belt (See Abstract) comprising: an abrasive film having a joint (col. 3, ll. 18-24; FIGS. 3 and 4; the coated abrasive sheet material and backing combined of Pieper are equivalent to Applicant’s claim term “an abrasive film”; the joint of Pieper is equivalent to Applicant’s claim term “a joint”); wherein the abrasive film comprises an abrasive layer disposed on a backing material (col. 3, ll. 18-24; FIGS. 3 and 4; the coated abrasive sheet material of Pieper is equivalent to Applicant’s claim term “an abrasive layer”; the backing of Pieper is equivalent to Applicant’s claim term “a backing material”); wherein the backing material (col. 3, ll. 18-24; FIGS. 3 and 4) comprises: a backing substrate (col. 3, ll. 18-24; FIGS. 3 and 4) having a first side and a second side (col. 3, ll. 18-24; FIGS. 3 and 4); and a back coat disposed on the second side of the backing substrate (col. 3, ll. 18-24; FIGS. 3 and 4); and wherein the joint (col. 3, ll. 18-24; FIGS. 3 and 4) comprises: a first end of the abrasive film abutting a second end of the abrasive film (col. 3, ll. 18-24; FIGS. 3 and 4); a polymeric joint adhesive disposed on the back coat of the first end and the back coat of the second end (col. 3, ll. 18-24; FIGS. 3 and 4; the splice adhesive of Pieper is equivalent to Applicant’s claim term “a polymeric joint adhesive”); and a joint tape disposed over the polymeric joint adhesive (col. 3, ll. 18-24; FIGS. 3 and 4; the splice medium of Pieper is equivalent to Applicant’s claim term “a joint tape”). Although Pieper teaches a backing substrate having a first side and a second side, and a back coat disposed on the second side (col. 3, ll. 18-24; col. 7, ll. 49-52; FIGS. 3 and 4), Pieper does not teach or suggest “the back coat comprises a layer of a polymeric acrylate composition with a thickness of at least 0.1 mil to not greater than 3 mil, wherein the polymeric acrylate composition comprises an ethyl acrylate, an ethylene acrylate, an ethylene-methyl acrylate, an ethylene-ethyl acrylate. or a combination thereof” according to Applicant’s independent claim 1.
United States Patent No. 4,751,138 to Tumey et al. (hereinafter “Tumey”) teaches a coated abrasive product comprising a backing, a make coat, and a size coat, and, optionally, a saturant coat, a presize coat, a backsize coat, or any combination of said optional coats, in which at least one coat is formed from a composition curable by electromagnetic radiation (See Abstract of Tumey). In at least one embodiment, Tumey teaches the optional coats include ethylenically-unsaturated compounds that can be used in the polymerizable mixture include monomeric or polymeric compounds that contain atoms of carbon, hydrogen, and oxygen, and optionally, nitrogen and the halogens (col. 3, ll. 28-50, 57-61 of Tumey). In particular, Tumey teaches the polymerizable mixture includes epoxy-containing material that can be used include copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds, e.g., 62.5:24:13.5 methyl methacrylate:ethyl acrylate:glycidyl methacrylate (col. 5, ll. 50-52, 58-65 of Tumey). While Tumey teaches the paper backing material disclosed therein is treated with a backsize coat and a presize coat (col. 3, ll. 42-45; FIG. 2 of Tumey) and an exemplary backsize coating composition comprises an acrylated epoxy resin, N-vinyl-2- pyrrolidone, pentaerythritol triacrylate, calcium carbonate and a free-radical initiator (col. 13, ll. 42-43; col. 15, ll. 26-30 of Tumey), Tumey does not teach or suggest either the claimed “polymer acrylate composition” or the claimed thickness range of the backsize coat according to Applicant’s independent claim 1.
United States Patent No. 5,924,917 to Benedict et al. (hereinafter “Benedict”) teaches a method for preparing a flexible, endless, seamless substrate suitable for use as a backing for a coated abrasive article (col. 5, ll. 9-11 of Benedict). Benedict teaches coated abrasive article embodiment comprises a member comprised of fibrous material, such as fibers, and organic binder material (also referred to herein as binder) (col. 7, ll. 19-22 of Benedict). In at least one embodiment, Benedict teaches the organic polymeric binder material and fibrous reinforcing material together comprise a flexible composition, which may be in the form of an endless, seamless loop with generally parallel side edges (col. 24, ll. 37-41 of Benedict). Benedict teaches examples of thermoplastic materials suitable for preparations of binders in articles according to the present invention include polyethylene (col. 14, ll. 47-49, 52 of Benedict). Although Benedict teaches the coated abrasive article (col. 7, ll. 19-22 of Benedict) includes a flexible composition comprising an organic polymeric binder material and a fibrous reinforcing material (col. 24, ll. 37-41 of Benedict), Benedict does not teach or suggest the flexible composition layer or coating exhibits or possesses the claimed thickness range according to Applicant’s independent claim 1.
United States Pre-Grant Patent Application Publication No. 2009/0035519 A1 to Gaeta et al. (hereinafter “Gaeta”) teaches an abrasive article includes a backing having first and second major surfaces, an abrasive layer overlying the first major surface, and a polymeric layer overlying the second major surface (See Abstract; par. [0020]; FIG. 1 of Gaeta). In at least one embodiment, Gaeta teaches the polymeric layer is formed from a material having desirable elastomeric properties, e.g., an olefinic polymer (pars. [0023], [0026] of Gaeta). For instance, Gaeta teaches an example of the olefinic polymer includes a polyolefin homopolymer, such as polyethylene (par. [0026] of Gaeta). Gaeta teaches further an exemplary polyethylene includes high density polyethylene (HDPE), low density polyethylene (LDPE), or any combination thereof (par. [0026] of Gaeta). Gaeta teaches the polymeric layer has a thickness of about 25 microns (0.98 mil) to about 75 microns (2.95 mil) (par. [0034] of Gaeta). Although Gaeta teaches a polymeric layer overlying the second major surface (See Abstract; pars. [0020], [0023], [0026]; FIG. 1 of Gaeta), Gaeta does not teach or suggest “the back coat comprises a layer of a polymeric acrylate composition” and “the polymeric acrylate composition comprises an ethyl acrylate, an ethylene acrylate, an ethylene-methyl acrylate, an ethylene-ethyl acrylate. or a combination thereof” according to Applicant’s independent claim 1.
There is no obvious reason to modify the teachings of Pieper using any one of the Tumey, Benedict or Gaeta references and teach “an abrasive film having a joint; wherein the abrasive film comprises an abrasive layer disposed on a backing material; wherein the backing material comprises: a backing substrate having a first side and a second side; and the abrasive layer disposed on the first side and a back coat disposed on the second side of the backing substrate; wherein the back coat comprises a layer of a polymeric acrylate composition with a thickness of at least 0.1 mil to not greater than 3 mil, wherein the polymeric acrylate composition comprises an ethyl acrylate, an ethylene acrylate, an ethylene-methyl acrylate, an ethylene-ethyl acrylate. or a combination thereof; and wherein the joint comprises: a first end of the abrasive film abutting a second end of the abrasive film; a polymeric joint adhesive disposed on the back coat of the first end and the back coat of the second end; and a joint tape disposed over the polymeric joint adhesive” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ross J. Christie/

Assistant Examiner, Work Group 1731


/PEGAH PARVINI/Primary Examiner, Art Unit 1731